Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 5/23/22 amended claims 1, 11, & 18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but unless noted to the contrary they are generally not persuasive. Applicant initially argues:
While the rejection alleges the existence at some point of time of “two copies” of data, the reference itself is silent on this point and, in fact, generally describes a cache/buffer system in which the caches/buffers are “reset as containing zero data bytes” whenever “the data block is moved from the buffer ... to the Flash memory.” See Potteiger, paragraph [0029]. Note, the reference specifically describes in this context that “the data block is moved” as opposed to copied. See also, Potteiger, paragraph [0015] (“moving data from the file buffer to the first memory.”); Potteiger, claim 4, step C (“moving said data from said file buffer...”); claim 7, step E (“moving said file data bytes from said second memory to said first memory...”); claim 15, step C (moving said data from said file buffer...”). In view of the particular concern with the use of NVRAM (making up the relevant “buffer Z 37”), which is described as “much more expensive than other RAM ... generally less dense than other RAM ... [and] typically limited to storage of a few hundred bytes of system-critical information that cannot be stored in a better way,” in the reference (see paragraph [0011]), the contention that excess/extraneous “copies” of already transferred/moved data would be kept in the NVRAM buffer Z 37 rather than immediately made available (e.g., erased or overwritten) for other incoming data is contrary to actual teachings of the reference, and thus the reliance on any supposed “two copies” of data being kept in the NVRAM buffer (Z 37) is an unsupported modification of the reference.

	In response, the Examiner notes that all instances of the term “moved” cited by the Applicant occur in Potteiger’s claims, which need to be read in light of Potteiger’s specification.  From the text of Potteiger’s disclosure, it is clear that Potteiger writes the data to be “moved” to buffer Z one byte at a time; when buffer Z is full, the contents of buffer Z are written a block of non-volatile memory, at which point the process repeats, wherein the previously held contents of buffer Z are overwritten by the next batch of data to be “moved”.  To the extent that Examiner understands Applicant’s argument, Applicant appears to argue for a narrower interpretation for a “move” operation, which appears to comprise a two-fold step by which the data to be moved is first copied to the destination, followed immediately by a deletion operation of the data from its point of origin.  Thus, the Applicant appears to be arguing that no second copy of the data item can be said to exist because Applicant alleges that Potteiger somehow erases buffer Z prior to the next batch of data being written into it.  By this understanding, it is the Applicant that appears to be making an unsupported modification to the Potteiger reference, as not only is there no evidence of some sort of erasure operation on buffer Z directly, but moreover since the stated goal of the Potteiger invention is to reduce the number of write operations on the non-volatile memory in order to maximize the lifespan of the device (paragraphs 0009-0012), Applicant’s modification to Potteiger would actively work against that goal by needlessly doubling the number of write operations needed to perform the disclosed task.  Thus, the Examiner maintains that there would exist the ephemeral copy of the data item in buffer Z for at the least the time it takes between committing the contents of the buffer to the non-volatile memory to the time the buffer Z begins to be overwritten by new data.
Regarding the new limitation wherein the file management information includes data size information for the at least one data item, the Examiner has since discovered evidence that this feature was part and parcel of the FAT File System and thus would be inherent to the Potteiger invention; nevertheless, in the interest of expediting prosecution of the instant application, the rejections have been recrafted to explicitly account for this new limitation, as taught by the newly discovered reference to Technet.
Regarding the new limitations specific to claim 11, the Examiner notes that Potteiger maintains multiple counters to keep track of how many bytes remain to be moved (represented as “X”: paragraph 0029) as well as a counter of how many bytes of data to be moved have been written into buffer Z (Ibid; see also step 58 of Figure 5).  These two values exist as memory locations somewhere within the device; and in order to meaningfully determine if it is time to write the contents of buffer Z to the Flash memory, the invention must be able to read the count and compare it to the maximum size of the block.  Only when the buffer is full (i.e. the count of bytes in buffer Z = the block size C) does the invention write the data to the non-volatile Flash memory.  Thus, Examiner maintains that Potteiger discloses the new limitations of claim 11.
Applicant’s remaining arguments are rebutted for substantially similar reasons as discussed supra. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 11, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (U.S. Patent Publication 2006/0026211) in view of “The FAT File System” (hereinafter, “Technet”).

Regarding claims 1, 11, and 18:
	Potteiger discloses a storage device, electronic system, and computer program comprising: a first communication interface for connecting the electronic apparatus to the storage device (the wired or wireless network connection of paragraph 0024); a nonvolatile memory for storing data and data management table storing a data size and address information for data stored in the nonvolatile memory (Figure 3, and paragraph 0026); and a processor configured to change at least one piece of data stored in the nonvolatile memory without changing file management information stored in the data management table for the at least one piece of data, the processor being configured to change the at least one piece of data without receiving an instruction from the electronic apparatus through the first interface (Figure 4, and paragraph 0027; note that [a] each time data from the buffer is committed to the Flash memory, the copy of the data item in the buffer will subsequently be overwritten without modifying the corresponding entry in the FAT; and [b] the handheld [storage] device is independently operable from any computer it could be connected to as per paragraph 0024; and at no point in the disclosure is there a command from an external computer to initiate the memory management techniques disclosed). Per claim 11, Potteiger further discloses wherein the electronic apparatus is configured to read the data management table from the storage device via the first communication interface ((Figure 2, and paragraph 0025); the electronic apparatus is configured to send a write command to the storage device based on the data management table read from the storage device (paragraph 0029: note that the invention maintains inter alia a count of the number of bytes of data currently in buffer Z waiting to be stored in the non-volatile memory; the write operation is conditional upon determining that buffer Z is full, which necessarily entails that the invention must be able to read the count of bytes currently recorded in buffer Z and determine that the current count is equal to the buffer Z’s maximum capacity); and the processor is configured to write data specified by the write command into the non-volatile memory (Ibid; see also step 66 of Figure 5).
	Although Potteiger does not explicitly disclose wherein the file management information includes data size information for the at least one piece of data, the Technet reference confirms that the FAT file system explicitly employed as the preferred file system embodiment for the Potteiger invention automatically keeps track of the file size of each individual file stored on the volume (page 2, last paragraph; illustrated on page 3, Figure 3).  The claims are thus obvious because keeping track of the size of each data item was a known option within the grasp of a person of ordinary skill in the art, particularly as it was a mandatory feature of the FAT file system used by the Potteiger invention.  If recording the file size in the FAT [i.e. the file management information] would lead to the claimed invention, it would be the result not of innovation but of ordinary skill and common sense.
Regarding claims 2 and 17:	Potteiger further discloses wherein the processor is configured to change the at least one piece of data each time the processor is started (paragraphs 0004-0005). 

Claims 1-3, 6-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Patent Publication 2013/0161383) in view of Potteiger in view of Technet.

Regarding claims 1, 11, and 18:
	Hashimoto discloses a storage device, electronic system, and computer program comprising: a first communication interface for connecting the electronic apparatus to the storage device (e.g. the physical connection between the mobile device and the external computer which can inter alia be used for data transfer: paragraph 0051); a nonvolatile memory for storing data (paragraph 0028); and a processor configured to change at least one piece of data stored in the nonvolatile memory, the processor being configured to change the at least one piece of data without receiving an instruction from the electronic apparatus through the first interface (paragraph 0048, and element 712 of Figure 13; note that the wired connection of paragraph 0051 is not disclosed as actually being used in any of the inventive aspects of the invention; and that the mobile [storage] device is clearly capable of being used independently of any external computer, e.g. a digital camera can take and store pictures in its non-volatile memory by itself). 
	Although Hashimoto discloses wherein the preferred embodiment of the employs flash memory (paragraph 0028), it does not explicitly disclose wherein the memory comprises data management table storing a data size and address information for data stored in the nonvolatile memory, nor that the processor can change at least one piece of data stored in the nonvolatile memory without changing file management information stored in the data management table for the at least one piece of data.  However, Potteiger discloses a related invention for mobile devices of the same ilk as that disclosed by Hashimoto (Potteiger, paragraph 0024; cf. Hashimoto at paragraph 0047) wherein the flash memory is organized using a File Allocation Table (Figure 3, and paragraph 0026) and wherein the processor can change at least one piece of data stored in the nonvolatile memory without changing file management information stored in the data management table for the at least one piece of data (Figure 4, and paragraph 0027, noting that each time data from the buffer is committed to the Flash memory, the copy of the data item in the buffer will subsequently be overwritten without modifying the corresponding entry in the FAT).  It would have been obvious prior to the effective filing date of the instant application to use the FAT file system in the storage device’s internal memory, and in particular to employ a buffer as part of the process of writing to memory, as doing so increases the writing efficiency and life expectancy of the Flash memory (Potteiger, paragraph 0027, particularly the last sentence; see also paragraphs 0007-0009 regarding known weaknesses to Flash memory which necessitate the improvement(s) invented by Potteiger).
	Per claim 11, Potteiger further discloses wherein the electronic apparatus is configured to read the data management table from the storage device via the first communication interface ((Figure 2, and paragraph 0025); the electronic apparatus is configured to send a write command to the storage device based on the data management table read from the storage device (paragraph 0029: note that the invention maintains inter alia a count of the number of bytes of data currently in buffer Z waiting to be stored in the non-volatile memory; the write operation is conditional upon determining that buffer Z is full, which necessarily entails that the invention must be able to read the count of bytes currently recorded in buffer Z and determine that the current count is equal to the buffer Z’s maximum capacity); and the processor is configured to write data specified by the write command into the non-volatile memory (Ibid; see also step 66 of Figure 5).
Although Potteiger does not explicitly disclose wherein the file management information includes data size information for the at least one piece of data, the Technet reference confirms that the FAT file system explicitly employed as the preferred file system embodiment for the Potteiger invention automatically keeps track of the file size of each individual file stored on the volume (page 2, last paragraph; illustrated on page 3, Figure 3).  The claims are thus obvious because keeping track of the size of each data item was a known option within the grasp of a person of ordinary skill in the art, particularly as it was a mandatory feature of the FAT file system used by the Potteiger invention.  If recording the file size in the FAT [i.e. the file management information] would lead to the claimed invention, it would be the result not of innovation but of ordinary skill and common sense.
Regarding claims 2 and 17:	The combination further discloses wherein the processor is configured to change the at least one piece of data each time the processor is started (Potteiger, paragraphs 0004-0005). 
Regarding claim 3:	The combination further discloses: a wireless antenna (Hashimoto: element 702 of Figure 13); and a second communication interface for providing wireless communication to an external device via the wireless antenna (Hashimoto: element 706 of Figure 13), wherein the at least one piece of data includes an identification ID and a password permitting wireless communication by the external device via the second communication interface (Hashimoto: paragraphs 0029-0031). 

Regarding claim 6:	The combination further discloses wherein the first communication interface is a secure digital (SD) type interface (Hashimoto: paragraph 0028). 

Regarding claim 7:	The combination further discloses wherein the processor is configured to encode the at least one piece of data (Hashimoto: paragraph 0031). 

Regarding claim 8:	The combination further discloses: a second interface for providing wireless communication to an external device (Hashimoto: element 706 of Figure 13), wherein the at least one piece of data includes an identification ID and a password permitting wireless communication by the external device via the second interface (Hashimoto: paragraphs 0029-0031). 

Regarding claim 9:	The combination further discloses wherein the processor is configured to add dummy data to the at least one piece of data such that a file size of the at least one piece of data remains unchanged (Potteiger: paragraphs 0008 & 0029). 

Regarding claim 10:	The combination further discloses: a second communication interface of providing wireless communication to an external device that is not the electronic apparatus (Hashimoto: paragraphs 0022-0023, where the mobile device/camera can connect to one or more servers besides the client computer), wherein the first communication interface connects the electronic apparatus to the storage device and when the storage device is physically installed in the electronic apparatus (Hashimoto: the wired connection of paragraph 0051), the processor is configured to convert the at least one piece of data to an encoded image and send the encoded image to the electronic apparatus via the first communication interface, and the at least one piece of data includes an identification ID and a password for permitting wireless communication to the external device via the second communication interface (Hashimoto: paragraphs 0029-0031). 

Regarding claim 12:
The combination further discloses wherein the electronic apparatus includes a display device, and the electronic apparatus is configured to display image data supplied from the storage device through the first communication interface (Hashimoto: paragraph 0027). 

Regarding claim 19:
The combination further discloses wherein the first piece of data includes an identification ID and a password permitting wireless communication to an external device via a second communication interface of the storage device (Hashimoto: paragraphs 0029-0031). 

Claims 4, 5, 13-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Potteiger in view of Technet as applied to claims 3, 12, & 19 above, and further in view of Sakai (U.S. Patent Publication 2017/0215070).

Regarding claim 4:	The combination further wherein the image data corresponds to the identification ID and the password, and the at least one piece of data including the identification ID and the password is the generated image data (Hashimoto, paragraphs 0029-0031); however, the QR code comprising this information is not generated by the processor but is actually a physical label on the device, or components thereof.  However, Sakai discloses a related invention to Hashimoto comprising the ability to communicate inter alia a wireless network SSID and password via a QR code; more pertinently, although the QR code can take the form of a sticker or label on the side of the device, it is preferably embodied as a generated code to be displayed on the display of the device itself (Sakai: paragraph 0025).  It would have been obvious prior to the effective filing date of the instant invention to have Hashimoto’s mobile device generate and display the QR code with the network information on its own display rather than rely on being a pre-generated label on the device, as doing so was a known option within the grasp of a person of ordinary skill in the art; furthermore, by dynamically generating the QR code, one could update the SSID and/or password without having to reprint a new sticker or label for the device.

Regarding claim 5:	The combination further discloses wherein the wireless communication via the second communication interface is according to a wireless local area network protocol and the identification ID is an SSID (Hashimoto: paragraphs 0029-0031) 

Regarding claim 13:	The combination further discloses wherein the storage device further comprises: a second communication interface for providing wireless communication to an external device via a wireless antenna (Hashimoto: element 706 of Figure 13), the first communication interface connects the electronic apparatus to the storage device and when the storage device is physically installed in the electronic apparatus (Hashimoto: paragraph 0051), the at least one piece of data includes an identification ID and a password for permitting wireless communication to the external device via the second communication interface (paragraphs 0029-0031), sending the encoded image to the electronic apparatus via the first communication interface, and the electronic apparatus is configured to display the encoded image on the display (Hashimoto: paragraphs 0031-0033). 
Hashimoto teaches that the QR code comprising this information is not generated by the processor but is actually a physical label on the device, or components thereof.  However, Sakai discloses a related invention to Hashimoto comprising the ability to communicate inter alia a wireless network SSID and password via a QR code; more pertinently, although the QR code can take the form of a sticker or label on the side of the device, it is preferably embodied as a generated code to be displayed on the display of the device itself (Sakai: paragraph 0025).  It would have been obvious prior to the effective filing date of the instant invention to have Hashimoto’s mobile device generate and display the QR code with the network information on its own display rather than rely on being a pre-generated label on the device, as doing so was a known option within the grasp of a person of ordinary skill in the art; furthermore, by dynamically generating the QR code, one could update the SSID and/or password without having to reprint a new sticker or label for the device.

Regarding claim 14:	The combination further discloses wherein the wireless communication via the second communication interface is according to a wireless local area network protocol and the identification ID is an SSID (Hashimoto: paragraphs 0029-0031). 

Regarding claim 15:	The combination further discloses wherein the first communication interface is a secure digital (SD) type interface (Hashimoto: paragraph 0028), and the processor is configured to change the at least one piece of data each time the processor is started (Potteiger: paragraphs 0004-0005). 

Regarding claim 16:	The combination further discloses wherein the external device is configured to capture an image of the displayed encoded image, acquire the identification ID and the password from the captured image, and wirelessly communicate with the storage device by using the acquired identification ID and password (Hashimoto: paragraphs 0031-0033). 

Regarding claim 20:
The combination further discloses: an encoded image including the first piece of data (Hashimoto: paragraphs 0029-0031); and sending the encoded image to the electronic apparatus via the first communication interface for display on a display of the electronic apparatus (Hashimoto: Ibid). 
Hashimoto teaches that the QR code comprising this information is not generated by the processor but is actually a physical label on the device, or components thereof.  However, Sakai discloses a related invention to Hashimoto comprising the ability to communicate inter alia a wireless network SSID and password via a QR code; more pertinently, although the QR code can take the form of a sticker or label on the side of the device, it is preferably embodied as a generated code to be displayed on the display of the device itself (Sakai: paragraph 0025).  It would have been obvious prior to the effective filing date of the instant invention to have Hashimoto’s mobile device generate and display the QR code with the network information on its own display rather than rely on being a pre-generated label on the device, as doing so was a known option within the grasp of a person of ordinary skill in the art; furthermore, by dynamically generating the QR code, one could update the SSID and/or password without having to reprint a new sticker or label for the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        7/11/2022